DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirosawa (US 2017/0146869 A1).
Re claims 1 and 14, Hirosawa discloses a device comprising: an opposite substrate (SUB2); a liquid crystal layer (LQ), and an array substrate (AR), wherein the array substrate and the opposite substrate are arrange oppositely, and the liquid crystal layer (LQ) is sandwiched between the array substrate and the opposite substrate, the array substrate comprises a first signal line (S1) for a sub-pixel row, wherein the first signal line as a whole extends in a first direction, and a second signal line (G1) for a sub-pixel column, wherein the second signal line as a whole extends in a second direction that is intersected with the first direction; the first signal line comprises a plurality of bending-line structures directly connected in sequence, and each of the plurality of bending-line structures comprises a first wire portion, a second wire portion and a third wire portion directly connected in sequence; an extension direction of the first wire portion and an extension direction of the third wire portion are both intersected with the first direction and the second direction, and the second wire portion extends along the first direction; a center line, extending along the extension direction of the first wire portion, of the first wire portion is intersected with a center line, extending along an extension direction of the second wire portion, of the second wire portion to form a first angle; the second wire portion comprises a first side and a second side opposite to each other in the second direction, and the first side is located at an inner side of the first angle and the second side is located at an outer side of the first angle; a side of the first wire portion closer to the second signal line is intersected with the first side at a first position of the first side, and a side of the third wire portion closer to the second signal line is intersected with the first side at a second position of the first side; a side, closer to the first wire portion, of an orthographic projection of the second signal line on an electrode layer where the first signal line is located is intersected with the first side at a third position of the first side, and a side, closer to the third wire portion, of the orthographic projection of the second signal line on the electrode layer where the first signal line is located is intersected with the first side at a fourth position of the first side; and a length of a line segment between the first position and the second position of the first side is greater than a length of a line segment between the third position and the fourth position (Fig. 2).
Re claim 2, Hirosawa discloses the device wherein the third position and the fourth position are both between the first position and the second position (Fig. 2, ref. S1, G5).
Re claim 12, Hirosawa discloses the device wherein the fourth position is coincident with the second position (Fig. 7, ref. G3, S2).  The second position may overlap to wherever the fourth position is since the second wire portion only needs to extend along a first direction, but not run parallel to the first direction. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirosawa.
Re claim 13, Hirosawa et al. disclose not disclose the device wherein an angle of a slope of at least one of the first signal line and the second signal line is between 40 degrees and 60 degrees.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein an angle of a slope of at least one of the first signal line and the second signal line is between 40 degrees and 60 degrees.  Hirosawa disclose that the gate line and the source line is curved according to a layout of pixels (paragraph 0030). Therefore, determining the amount of curvature to be between 40 degrees and 60 degrees according to the lay out of the pixel is based on a result effective variable, requiring routine skill in the art.
Re claim 15, Hirosawa discloses a device comprising: a display panel (SUB2 and adjacent layers), and a light control panel, (SUB1 and adjacent layers), wherein the display panel and the light control panel area stacked, the display panel is located on a light output side of the light control; the light control panel comprises: an opposite substrate (SUB2); a liquid crystal layer (LQ), and an array substrate (AR), wherein the array substrate and the opposite substrate are arrange oppositely, and the liquid crystal layer (LQ) is sandwiched between the array substrate and the opposite substrate, the array substrate comprises a first signal line (S1) for a sub-pixel row, wherein the first signal line as a whole extends in a first direction, and a second signal line (G1) for a sub-pixel column, wherein the second signal line as a whole extends in a second direction that is intersected with the first direction; the first signal line comprises a plurality of bending-line structures directly connected in sequence, and each of the plurality of bending-line structures comprises a first wire portion, a second wire portion and a third wire portion directly connected in sequence; an extension direction of the first wire portion and an extension direction of the third wire portion are both intersected with the first direction and the second direction, and the second wire portion extends along the first direction; a center line, extending along the extension direction of the first wire portion, of the first wire portion is intersected with a center line, extending along an extension direction of the second wire portion, of the second wire portion to form a first angle; the second wire portion comprises a first side and a second side opposite to each other in the second direction, and the first side is located at an inner side of the first angle and the second side is located at an outer side of the first angle; a side of the first wire portion closer to the second signal line is intersected with the first side at a first position of the first side, and a side of the third wire portion closer to the second signal line is intersected with the first side at a second position of the first side; a side, closer to the first wire portion, of an orthographic projection of the second signal line on an electrode layer where the first signal line is located is intersected with the first side at a third position of the first side, and a side, closer to the third wire portion, of the orthographic projection of the second signal line on the electrode layer where the first signal line is located is intersected with the first side at a fourth position of the first side; and a length of a line segment between the first position and the second position of the first side is greater than a length of a line segment between the third position and the fourth position (Fig. 2).  Hirosawa does not disclose the device comprising a backlight unit.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device comprising the claimed backlight unit since doing so is well known in the art to illuminate the display device.  

Allowable Subject Matter
Claim 3-11 and 16-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871